Exhibit 10.1
Execution Copy
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of September 21, 2010, by and among PostRock Energy Corporation, a
Delaware corporation (together with any successor entity thereto, the
“Corporation”), and each of the stockholders listed on the signature pages
hereto, each of which is referred to in this Agreement as a “Stockholder”.
RECITALS
     WHEREAS, pursuant to the Securities Purchase Agreement, dated as of
September 2, 2010, between the Corporation and the Stockholders (the “Purchase
Agreement”) the Corporation agreed to issue and sell to the Stockholders and the
Stockholders agreed to purchase from the Corporation, 6,000 shares of Series A
Cumulative Redeemable Preferred Stock (the “Series A Shares”), 190,476.19 shares
of Series B Voting Preferred Stock (the “Series B Shares”) and warrants (the
“Warrants” and, together with the Series A Shares and Series B Shares, the
“Purchased Securities”) to purchase 19,047,619 shares of common stock, par value
$0.01 per share, of the Corporation (the “Common Stock”); and
     WHEREAS, to induce the Stockholders to enter into the Purchase Agreement
and to consummate the transactions contemplated therein, the Corporation agreed
to provide the registration and other rights set forth in this Agreement for the
benefit of the Stockholders;
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1. DEFINITIONS.
     As used in this Agreement, the following terms shall have the following
meanings:
     Affiliate: As to any specified Person, (i) any Person beneficially owning
ten percent or more of the outstanding voting securities of such other Person,
(ii) any Person ten percent or more of whose outstanding voting securities are
beneficially owned by such other Person, or (iii) any Person directly or
indirectly controlling, controlled by or under common control with such other
Person.
     Agreement: As defined in the preamble.
     Business Day: With respect to any act to be performed hereunder, each
Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
banking institutions in New York, New York or other applicable places where such
act is to occur are authorized or obligated by applicable law, regulation or
executive order to close.
     Closing Date: September 21, 2010, the date on which the transactions
contemplated by the Purchase Agreement are consummated.

 



--------------------------------------------------------------------------------



 



     Commission: The Securities and Exchange Commission.
     Common Stock: As defined in the preamble.
     Corporation: As defined in the preamble.
     Controlling Person: As defined in Section 6(a).
     Conversion Securities: As defined in Section 8(e).
     Effectiveness Period: As defined in Section 2(a)(i).
     End of Suspension Notice: As defined in Section 5(b).
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.
     Holder: Each Stockholder or assignee thereof in accordance with Section
8(d) who is a record owner of any Registrable Securities.
     Indemnified Party: As defined in Section 6(c).
     Indemnifying Party: As defined in Section 6(c).
     Issuer Free Writing Prospectus: As defined in Section 4(d).
     Liabilities: As defined in Section 6(a).
     Liquidated Damages Amount: With respect to the shares of Common Stock
underlying the Warrants, an amount equal to 0.25% of the product of the exercise
price per share of Common Stock underlying the Warrants times the number of
shares of Common Stock, or Common Stock underlying the Warrants, held by such
Holder per 30-day period for the first sixty (60) days, with such payment amount
increasing by an additional 0.25% of the product of the exersice price per share
of Common Stock underlying the Warrants times the number of shares of Common
Stock, or Common Stock underlying the Warrants, held by such Holder per 30-day
period for each subsequent sixty (60) days, up to a maximum of 1.00% of the
product of the exercise price per share of Common Stock underlying the Warrants
times the number of shares of Commom Stock, or Common Stock underlying the
Warrants, held by such Holder per 30-day period. The Liquidated Damages Amount
for any period of less than 30-days shall be prorated by multiplying the
Liquidated Damages Amount to be paid in a full 30-day period by a fraction, the
numerator of which is the number of days for which such liquidated damages are
owed, and the denominator of which is 30. The value per share of Common Stock as
of the Closing Date is subject to appropriate adjustments for any subdivision or
combination of Common Stock after the date thereof.
     Notice: As defined in Section 2(a)(i).

2



--------------------------------------------------------------------------------



 



     Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.
     Piggyback Registration Statement: As defined in Section 2(b).
     Proceeding: An action, claim, suit or proceeding (including without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or, to the knowledge of the Person subject thereto,
threatened.
     Prospectus: The prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.
     Purchase Agreement: As defined in the preamble.
     Purchaser Indemnitee: As defined in Section 6(a).
     Registrable Securities: The Series A Shares issued to the Stockholders
pursuant to the Purchase Agreement and the shares of Common Stock that may be
issued to the Stockholders upon exercise of the Warrants, and any securities
issued in respect of such Registrable Securities by reason of or in connection
with any dividend, distribution, split, purchase in any rights offering or in
connection with any exchange for or replacement of such Registrable Securities
or any combination of securities, recapitalization, merger or consolidation, or
any other equity securities issued pursuant to any other pro rata distribution
with respect to the Series A Shares or the Common Stock until, with respect to
such Registrable Security, the earliest to occur of (i) the date on which it has
been first registered effectively pursuant to the Securities Act and disposed of
in accordance with the Registration Statement relating to it, (ii) the date on
which either it is distributed to the public pursuant to Rule 144 (or any
similar provision then in effect) or, in the opinion of counsel to the
Corporation, is eligible for sale pursuant to Rule 144 in a single sale without
any limitation as to volume, manner of sale or current public information with
respect to the Corporation, (iii) the date on which the Holder of such
Registrable Securities no longer beneficially owns at least one percent of the
total number of shares of Common Stock outstanding or the total number of
Series A Shares outstanding, or (iv) the date on which such Registrable Security
is redeemed by the Corporation.
     Registration Expenses: Any and all expenses incident to the performance of
or compliance by the Corporation with this Agreement, including, without
limitation: (i) all Commission, securities exchange, listing, inclusion and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with international, federal or state securities or blue sky laws (including,
without limitation, any registration, listing and filing fees and reasonable
fees and disbursements of counsel in connection with blue sky qualification of
any of the Registrable Securities and the preparation of a blue sky memorandum),
(iii) all expenses in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents

3



--------------------------------------------------------------------------------



 



relating to the performance under and compliance with this Agreement, (iv) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Securities on any securities exchange or inter-dealer quotation
system pursuant to Section 4(a)(xi) of this Agreement, (v) the fees and
disbursements of counsel for the Corporation and of the independent public
accountants of the Corporation (including, without limitation, the expenses of
any special audit and “comfort” letters required by or incident to such
performance), and (vi) all “road show” expenses; provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions, if any, fees and expenses of counsel for the Holders, and all
transfer taxes relating to the sale or disposition of Registrable Securities by
a Holder.
     Registration Statement: Any registration statement of the Corporation that
covers the resale of Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.
     Resale Registration Statement: As defined in Section 2(a)(i).
     Rule 144: Rule 144, and any of its referenced paragraphs, promulgated by
the Commission pursuant to the Securities Act, as such rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission as a replacement thereto having substantially the same effect as such
rule.
     Rule 158: Rule 158 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 415: Rule 415 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 457: Rule 457 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
     Stockholder or Stockholders: As defined in the preamble.
     Suspension Event: As defined in Section 5(b).
     Suspension Notice: As defined in Section 5(b).

4



--------------------------------------------------------------------------------



 



     Underwritten Offering: A sale of securities of the Corporation to an
underwriter or underwriters for reoffering to the public.
     WKSI: As defined in Section 2(b)(i).
2. REGISTRATION RIGHTS
     (a) Mandatory Resale Registration.
     (i) At any time on or after the date that is 90 days after the Closing
Date, upon the written request (a “Notice”) of any Stockholder or Stockholders
holding individually or collectively at least a majority of the then outstanding
Registrable Securities, the Corporation shall file under the Securities Act,
within 30 days after receiving such Notice, a registration statement on an
appropriate form providing for the resale of any Registrable Securities pursuant
to Rule 415 from time to time by the Holders (a “Resale Registration
Statement”). The Company shall use its commercially reasonable efforts to cause
such Resale Registration Statement to be declared effective by the Commission
within 120 days after the the filing thereof, provided that sales pursuant to
the Resale Registration Statement shall be subject to the restrictions in
Section 2(c)(iv) to the extent applicable. Any Resale Registration Statement
shall provide for the resale from time to time, and pursuant to any method or
combination of methods legally available by the Holders of any and all
Registrable Securities. Subject to the other provisions of this Agreement, the
Corporation shall cause the Resale Registration Statement filed pursuant to this
Section 2(a)(i) to be continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for the resale of all
Registrable Securities by the Holders and that it conforms in all material
respects to the requirements of the Securities Act during the entire period
beginning on the date the Resale Registration Statement is first declared
effective under the Securities Act and ending on the date on which all
Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).
     (ii) Amendment on Form S-3 to Registration Statement on Form S-1. If the
Resale Registration Statement filed pursuant to Section 2(a)(i) is on Form S-1,
the Corporation may, at any time it is eligible to do so, file a post-effective
amendment on Form S-3 to the Resale Registration Statement on Form S-1 for the
resale of any then existing Registrable Securities or in any such other manner
as is preferred or permitted by the Commission to convert the Resale
Registration Statement on Form S-1 to a Resale Registration Statement on Form
S-3. Upon the effectiveness of the Resale Registration Statement on Form S-3,
all references to the Resale Registration Statement in this Agreement shall then
automatically be deemed to be a reference to the Resale Registration Statement
on Form S-3.
     (b) Delay in Filing or Effectiveness of Resale Registration Statement.
     (i) If the Company fails to file the Resale Registration Statement with the
Commission within the period specified in Section 2(a)(i), then each Holder will
be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated

5



--------------------------------------------------------------------------------



 



Damages Amount but only with respect to shares of Common Stock or Common Stock
underlying the Warrants then held by such Holder and not included in an
effective Registration Statement, for a period beginning on the day after the
deadline for filing the Resale Registration Statement and lasting until such
time as the Resale Registration Statement is filed.
     (ii) If the Resale Registration Statement does not become or is not
declared effective within the period specified in Section 2(a)(i), then each
Holder will be entitled to a payment, as liquidated damages and not a penalty,
of the Liquidated Damages Amount but only with respect to shares of Common Stock
or Common Stock underlying the Warrants then held by such Holder and not
included in an effective Registration Statement, for the period beginning on the
day after such deadline for effectiveness of the Resale Registration Statement
and lasting until such time as the Resale Registration Statement is declared
effective.
     (iii) The aggregate Liquidated Damages Amount payable to each Holder shall
be paid to each Holder in immediately available funds within 10 Business Days
after the end of each applicable 30-day period. Any payments pursuant to this
Section 2(b) shall constitute the Holders’ exclusive remedy for such events;
provided, however, if the Corporation certifies that it is unable to pay
aggregate Liquidated Damages Amount in cash or immediately available funds
because such payment would result in a breach under any of the Corporation’s
credit facilities or other indebtedness filed as exhibits to the Corporation’s
reports filed under the Securities Act or the Exchange Act, then the Corporation
may pay the aggregate Liquidated Damages Amount in kind in the form of the
issuance of additional shares of Common Stock. Upon any issuance of shares of
Common Stock as liquidated damages, the Corporation shall promptly prepare and
file an amendment to the Resale Registration Statement prior to its
effectiveness to include such shares of Common Stock issued as liquidated
damages as additional Registrable Securities. If shares of Common Stock are
issued as liquidated damages after the Resale Registration Statement has been
declared effective, the Corporation shall have no obligation to prepare and file
a post-effective amendment to the Resale Registration Statement to include such
shares nor shall the Corporation be obligated in any way to file a new
registration statement for such shares; however if the Corporation is a
well-known seasoned issuer (as defined in the rules and regulations of the
Commission) (“WKSI”), the Corporation shall be obligated to provide the Holder
notice and offer to include such shares in any Piggyback Registration Statement.
All shares of Common Stock issued as Liquidated Damages Amounts shall be
considered in the calculation of any subsequent Liquidated Damages Amounts. The
determination of the number of shares of Common Stock to be issued as the
aggregate Liquidated Damages Amount shall be equal to the aggregate Liquidated
Damages Amount divided by the average of the closing sale price per share for
the Common Stock (or if the Common Stock is not listed or traded on a national
securities exchange, the average of the last reported bid and ask prices per
share) for each of the 10 consecutive trading days ending on the trading day
immediately preceding such date of determination.
     (c) Public Offering.

6



--------------------------------------------------------------------------------



 



     (i) If the Corporation proposes to file
(A) a registration statement on Form S-1, or such other form under the
Securities Act, providing for the public offering of Common Stock, for its own
account or for the account of a selling stockholder, for sale to the public in
an Underwritten Offering, excluding the Resale Registration Statement, a
registration statement on Form S-4 or Form S-8 promulgated under the Securities
Act (or any successor forms thereto), a registration statement for the sale of
Common Stock issued upon conversion of debt securities or any other form not
available for registering the Registrable Securities for sale to the public, or
(B) a prospectus supplement to an effective shelf Registration Statement, so
long as the Corporation is a well-known seasoned issuer (as defined in the rules
and regulations of the Commission) (“WKSI”) at such time or, whether or not the
Corporation is a WKSI, so long as the Registrable Securities were previously
included in the underlying shelf Registration Statement or are included on an
effective Resale Registration Statement,
then, in each case with respect to an Underwritten Offering of Common Stock, the
Corporation will notify each Holder of the proposed filing and afford each
Holder an opportunity to include in such Registration Statement (the “Piggyback
Registration Statement”) all or any part of the shares of Common Stock that
constitute Registrable Securities then held by such Holder that may properly be
offered on such Piggyback Registration Statement. Each Holder desiring to
include in the Piggyback Registration Statement all or part of such shares of
Common Stock held by such Holder that may be included in the Piggyback
Registration Statement shall, within ten (10) days after receipt of the
above-described notice from the Corporation in the case of a filing of a
Registration Statement and within two (2) Business Days after the day of receipt
of the above-described notice from the Corporation in the case of a filing of a
prospectus supplement to an effective shelf Piggyback Registration Statement
with respect to an Underwritten Offering, so notify the Corporation in writing,
and in such notice shall inform the Corporation of the number of shares of
Common Stock such Holder wishes to include in the Piggyback Registration
Statement and provide the Corporation with such information with respect to such
Holder as shall be reasonably necessary in order to assure compliance with
federal and applicable state securities laws. Any election by any Holder to
include any shares of Common Stock that constitute Registrable Securities in the
Piggyback Registration Statement will not affect the inclusion of such
Registrable Securities in the Resale Registration Statement until such
Registrable Securities have been sold under the Piggyback Registration
Statement.
     (ii) Right to Terminate Registration. The Corporation shall have the right,
in its sole discretion, to terminate or withdraw the Piggyback Registration
Statement initiated by it referred to in this Section 2(b) prior to the
effectiveness of such registration (or pricing in the event of an Underwritten
Offering pursuant to an effective shelf Registration Statement) whether or not
any Holder has elected to include Registrable Securities in such registration.

7



--------------------------------------------------------------------------------



 



     (iii) Resale Registration not Impacted by Piggyback Registration Statement.
The Corporation’s obligation to file the Resale Registration Statement pursuant
to Section 2(a)(i) shall not be affected by the filing or effectiveness of the
Piggyback Registration Statement.
     (d) Underwriting.
     (i) Resale Registration. In the event that one or more Holders elect to
dispose of shares of Common Stock that constitute Registrable Securities under
the Resale Registration Statement pursuant to an Underwritten Offering and such
Holders reasonably anticipate gross proceeds from such Underwritten Offering of
at least $20,000,000, in the aggregate, the Corporation shall take all such
reasonable actions as are requested by the managing underwriter in order to
expedite and facilitate the registration and disposition of such shares of
Common Stock, including the Corporation causing appropriate officers of the
Corporation or its Affiliates to participate in a “road show” or similar
marketing effort being conducted by such managing underwriter with respect to
such Underwritten Offering, provided that the Corporation shall not be required
to cause appropriate officers of the Corporation or its Affiliates to
participate in a “road show” or similar marketing effort being conducted by such
managing underwriter with respect to such Underwritten Offering unless such
Holders reasonably anticipate gross proceeds from such Underwritten Offering of
at least $30,000,000, and provided, further, that the Corporation shall not be
required to cause appropriate officers of the Corporation or its Affiliates to
participate in a “road show” with respect to Underwritten Offerings under Resale
Registration Statements more than once in any six-month period.
     (ii) Piggyback Registration. If the Registration Statement (or prospectus
supplement with respect to an Underwritten Offering pursuant to an effective
shelf Registration Statement) under which the Corporation gives notice under
Section 2(b) is for an Underwritten Offering, the Corporation shall so advise
the Holders of shares of Common Stock that constitute Registrable Securities.
Notwithstanding any other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation on the number of securities to be included, then the managing
underwriter(s) may exclude securities (including such shares of Common Stock)
from the Piggyback Registration Statement and Underwritten Offering, and any
securities included in such Piggyback Registration Statement and Underwritten
Offering shall be allocated first, to the Corporation, and second, to each of
the Holders requesting inclusion of their eligible shares of Common Stock in
such Piggyback Registration Statement and other holders of securities of the
Corporation (on a pro rata basis based on the total number of shares of Common
Stock then held by each such Holder of Common Stock who is requesting inclusion.
     (iii) General Procedures. Any Holder’s right to include its shares of
Common Stock that constitute Registrable Securities in a Resale Registration
Statement pursuant to Section 2(c)(i) or a Piggyback Registration Statement
pursuant to Section 2(c)(ii) shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s eligible
shares of Common Stock in the underwriting to the extent provided herein. All
Holders proposing to distribute their eligible shares of Common

8



--------------------------------------------------------------------------------



 



Stock through such underwriting shall enter into an underwriting agreement in
customary form with the managing underwriter(s) selected for such underwriting
and complete and execute any questionnaires, powers of attorney, indemnities,
securities escrow agreements and other documents reasonably required under the
terms of such underwriting, and furnish to the Corporation such information as
the Corporation may reasonably request in writing for inclusion in the Piggyback
Registration Statement or Resale Registration Statement, as the case may be;
provided, however, that no Holder shall be required to make any representations
or warranties to or agreements with the Corporation or the underwriters other
than representations, warranties or agreements regarding such Holder, its
holdings and such Holder’s intended method of distribution and any other
representation required by law.
     (iv) Market Stand-Off. Regardless of whether a Holder elects to include
shares of Common Stock that constitute Registrable Securities in an Underwritten
Offering, each Holder of Registrable Securities hereby agrees that it shall not,
to the extent requested by the Corporation or an underwriter of securities of
the Corporation, directly or indirectly sell, offer to sell (including without
limitation any short sale or hedging or similar transaction with the same
economic effect as a sale), grant any option or otherwise transfer or dispose of
any Registrable Securities or other securities of the Corporation or any
securities convertible into or exchangeable or exercisable for Common Stock of
the Corporation then owned by such Holder (other than to donees, partners or
members of the Holder who agree to be similarly bound) for a period not to
exceed 90 days following the effective date of a registration statement for an
Underwritten Offering or the date of a prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, other than
the sale or distribution of shares of Common Stock that constitute Registrable
Securities in such Underwritten Offering; provided, however, that:
     (A) such period shall in no event be greater than that which applies to
executive officers and directors of the Corporation;
     (B) the Holders shall be allowed any concession or proportionate release
allowed to any of the Corporation’s officers or directors that entered into
similar agreements (with such proportion being determined by dividing the number
of shares of Common Stock being released with respect to such officer or
director by the total number of issued and outstanding shares of Common Stock
held by such officer or director); and
     (C) this Section 2(c)(iv) shall not apply to Underwritten Offerings solely
for the account of another selling stockholder (other than a Holder) or in the
event the Corporation is not selling at least $20,000,000 worth of Common Stock.
In order to enforce the foregoing covenant, the Corporation shall have the right
to impose stop transfer instructions with respect to the Registrable Securities
and such other securities of each Holder (and the securities of every other
Person subject to the foregoing restriction) until the end of such period.

9



--------------------------------------------------------------------------------



 



     (v) Withdrawal. If any Holder disapproves of the terms of an Underwritten
Offering, such Holder may elect to withdraw therefrom by written notice to the
Corporation and the managing underwriter delivered (i) prior to the commencement
of any marketing efforts for the Underwritten Offering or (ii) at any time up to
and including the time of pricing of the Underwritten Offering if the price to
the public at which the Registrable Securities are proposed to be sold is less
than 95% of the average of the closing sale price per share for the Common Stock
(or if the Common Stock is not listed or traded on a national securities
exchange, the average of the last reported bid and ask prices per share) for
each of the 10 consecutive trading days ending on the trading day immediately
preceding the fourth trading day prior to commencement of the marketing efforts
for the Underwritten Offering.
The Holder may agree to waive this right to withdraw with the Corporation, the
underwriters or any custodial agent in any custody agreement and/or power of
attorney executed by such Holder in connection with the underwriting. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from such Registration Statement. No such withdrawal
shall affect the Corporation’s obligation to pay all Registration Expenses, as
described in Section 2(d) below.
     (vi) Selection of Underwriter. In connection with any Underwritten Offering
under Section 2(c)(i) or 2(c)(ii), the Board of Directors of the Corporation
shall have the sole right to select the managing underwriter(s) for each
Underwritten Offering, which shall all be nationally recognized firms.
Notwithstanding the above, if White Deer Energy, L.P. or any of its affiliates
is the Holder and is selling shares of Common Stock in such Underwritten
Offering for its own account and such shares constitute a majority of the shares
sold in such Underwritten Offering, and so long as White Deer Energy, L.P. or
any of its affiliates has a board designee on the Board of Directors pursuant to
Section 4.1 of the Purchase Agreement, then the Investor Directors (as defined
in the Purchase Agreement) shall have the right to select the managing
underwriter(s) in their sole discretion.
     (e) Expenses. The Corporation shall pay all Registration Expenses in
connection with the registration of the Registrable Securities pursuant to this
Agreement. Each Holder participating in a registration pursuant to this
Section 2 shall pay all transfer taxes payable by such Holder and bear such
Holder’s proportionate share (based on the total number of Registrable
Securities sold in such registration) of all discounts and commissions payable
to underwriters or brokers in connection with a registration of Registrable
Securities pursuant to this Agreement.

10



--------------------------------------------------------------------------------



 



3. RULE 144 REPORTING.
     With a view to making available the benefits of certain rules and
regulations of the Commission that may at any time permit the sale of the
Registrable Securities to the public without registration, the Corporation
agrees to:
     (a) use commercially reasonable efforts to make and keep available adequate
current public information, as those terms are understood and defined in
Rule 144, at all times after the Closing Date;
     (b) use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required to be filed by the
Corporation under the Securities Act and the Exchange Act (at any time that it
is subject to such reporting requirements); and
     (c) so long as a Holder owns any Registrable Securities, to furnish to the
Holder promptly upon request (i) a written statement by the Corporation as to
its compliance with the reporting requirements of Rule 144 (at any time 90 days
after the Closing Date) and of the Securities Act and the Exchange Act, and
(ii) such other reports and documents of the Corporation as a Holder may
reasonably request and that are not otherwise publicly filed with the Commission
or available on the Corporation’s website in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such Registrable
Securities without registration.
4. REGISTRATION PROCEDURES.
     (a) In connection with the obligations of the Corporation with respect to
any registration pursuant to this Agreement, (x) the Corporation shall use its
commercially reasonable efforts to effect or cause to be effected the
registration of the Registrable Securities under the Securities Act to permit
the sale of such Registrable Securities by the Holder or Holders in accordance
with the Holder’s or Holders’ intended method or methods of distribution, and
(y) the Corporation shall:
     (i) Prepare and file with the Commission a Registration Statement and use
its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable after filing and to remain effective,
subject to Section 2(b)(ii) and Section 5, until there are no Registrable
Securities outstanding;
     (ii) subject to Section 4(a)(vii), and Section 5, (1) prepare and file with
the Commission such amendments and post-effective amendments to each such
Registration Statement as may be necessary to keep such Registration Statement
effective for the period described in Section 4(a)(i); (2) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act; and (3) amend or supplement each such
Registration Statement to include the Corporation’s quarterly and annual
financial information and other material developments (until the Corporation is
eligible to incorporate such information by reference into the Registration
Statement), during which time sales of the Registrable

11



--------------------------------------------------------------------------------



 



Securities under the Registration Statement will be suspended until such
amendment or supplement is filed and, in the case of an amendment, is effective;
     (iii) furnish to the Holders, without charge, as many copies of each
Prospectus, including each preliminary Prospectus, if any, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities;
     (iv) use its commercially reasonable efforts to register or qualify, or
obtain exemption from registration or qualification for, all Registrable
Securities by the time the applicable Registration Statement is declared
effective by the Commission under all applicable state securities or blue sky
laws of such jurisdictions in the United States as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request in
writing, keep each such registration or qualification or exemption effective
during the period such Registration Statement is required to be kept effective
pursuant to Section 4(a)(i) and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Corporation shall not be required to
(1) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 4(a)(iv) and except as may be required by the
Securities Act, (2) subject itself to taxation in any such jurisdiction, or
(3) submit to the general service of process in any such jurisdiction;
     (v) notify each Holder promptly and, if requested by any Holder, confirm
such advice in writing (1) when a Registration Statement has become effective
and when any post-effective amendments and supplements thereto become effective,
(2) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (3) of any request by the
Commission or any other federal, state or foreign governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, and (4) of the happening of any event during the
period a Registration Statement is effective as a result of which such
Registration Statement or the related Prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (which notice may be in the form of a
Suspension Notice under Section 5(b));
     (vi) except as provided in Section 5, use commercially reasonable efforts
to obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable;
     (vii) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(a)(v)(4), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the

12



--------------------------------------------------------------------------------



 



related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading;
     (viii) in the case of an Underwritten Offering, use its commercially
reasonable efforts to furnish to the underwriters a signed counterpart,
addressed to the underwriters, of: (1) an opinion of counsel for the
Corporation, dated the date of each closing under the underwriting agreement, in
customary form and reasonably satisfactory to the underwriters, and (2) a
“comfort” letter, dated the date of the final prospectus supplement for such
offering or, if there is no prospectus supplement, the effective date of such
Registration Statement and the date of each closing under the underwriting
agreement, signed by the independent registered public accounting firm that has
certified the Corporation’s financial statements included in such Registration
Statement, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and with respect to
events subsequent to the date of such financial statements, as are customarily
covered in accountants’ letters delivered to underwriters in underwritten public
offerings of securities and such other financial matters as the underwriters may
reasonably request;
     (ix) in the case of an Underwritten Offering, enter into an underwriting
agreement in customary form with the underwriters and take all other action
required thereunder in order to expedite or facilitate the distribution of the
Registrable Securities included in such Registration Statement and make
representations and warranties to the underwriters in such form and scope as are
customarily made by issuers to underwriters in such underwritten offerings and
confirm the same to the extent customary if and when requested;
     (x) make available for inspection by representatives of the Holders and the
representative of any underwriters participating in any disposition pursuant to
a Registration Statement and any special counsel or accountants retained by such
Holders or underwriters, all financial and other records, pertinent corporate
documents and properties of the Corporation and cause the respective officers,
directors and employees of the Corporation to supply all information reasonably
requested by any such representatives, the representative of the underwriters,
counsel thereto or accountants in connection with a Registration Statement;
provided, however, that such records, documents or information that the
Corporation determines, in good faith, to be confidential and notifies such
representatives, representative of the underwriters, counsel thereto or
accountants are confidential shall not be disclosed by the representatives,
representative of the underwriters, counsel thereto or accountants unless
(1) the disclosure of such records, documents or information is necessary to
avoid or correct a misstatement or omission in a Registration Statement or
Prospectus, (2) the release of such records, documents or information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction, or
(3) such records, documents or information have been generally made available to
the public;

13



--------------------------------------------------------------------------------



 



     (xi) if the Corporation is then publicly listed or traded, use its
commercially reasonable efforts to list or include shares of Common Stock that
constitute Registrable Securities on the primary national securities exchange or
inter-dealer quotation system on which similar securities issued by the
Corporation are then listed or traded, or if the Corporation is not then
publicly listed but the Corporation meets the criteria for listing on such
exchange or market, use its commercially reasonable efforts to list or include
the Common Stock on the New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Global Select Market (as soon as practicable), as selected by the
Corporation, including seeking to cure in its listing or inclusion application
any deficiencies cited by the exchange or market, and thereafter maintain the
listing on such exchange;
     (xii) prepare and file all documents and reports required by the Exchange
Act and, to the extent the Corporation’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Registration Statement as required by
Section 4(a)(i), the Corporation shall voluntarily file such reports pursuant to
Section 15(d) of the Exchange Act through the effectiveness period required by
Section 4(a)(i);
     (xiii) provide a CUSIP number for all Registrable Securities, not later
than the effective date of the Registration Statement;
     (xiv) (1) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and (2) make generally
available to its securityholders, as soon as reasonably practicable, earnings
statements covering at least 12 months that satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 (or any similar rule promulgated under
the Securities Act ) thereunder;
     (xv) provide and cause to be maintained a registrar and transfer agent for
all Registrable Securities; and
     (xvi) in connection with any sale or transfer of the Registrable Securities
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer being Registrable Securities, cooperate
with the Holders and the representative of the underwriters, if any, to
facilitate the timely preparation and delivery of any certificates representing
the Registrable Securities to be sold and to enable such Registrable Securities
to be in such denominations and registered in such names as the representative
of the underwriters, if any, or the Holders may request at least two (2)
Business Days prior to any sale of the Registrable Securities, provided that
such Holder shall have provided the Corporation with any documents that are
reasonably requested by the Corporation.
     (b) The Corporation may require, and it shall be a condition precedent to
the obligations of the Corporation to take any action pursuant to Section 2,
with respect to the Registrable Securities of any selling Holder, that each
selling Holder furnish to the Corporation such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of such
securities as shall be required to effect the registration of its Registrable
Securities. In addition, if requested by the Corporation or the representative
of the underwriters

14



--------------------------------------------------------------------------------



 



of securities of the Corporation, each Holder shall provide, within ten
(10) days of such request, such information as may be required by the
Corporation or such representative in connection with the completion of any
public offering of the Corporation’s securities pursuant to a Registration
Statement filed under the Securities Act. Each Holder further agrees to furnish
promptly to the Corporation in writing all information required from time to
time to make the information previously furnished by such Holder not misleading.
No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Agreement.
     (c) Each Holder agrees that, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in
Sections 4(a)(v)(3) or 4(a)(v)(4), such Holder will immediately discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus.
If so directed by the Corporation, such Holder will deliver to the Corporation
(at the expense of the Corporation) all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
     (d) The Corporation agrees that, unless it obtains the prior consent of
Holders of a majority of the Registrable Securities that are registered under a
Registration Statement at such time or the consent of the managing underwriter
in connection with any Underwritten Offering of shares of Common Stock that
constitute Registrable Securities, it will not make any offer relating to the
Common Stock that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 (an “Issuer Free Writing Prospectus”),
required to be filed with the Commission. Each Holder represents and agrees
that, unless it obtains the prior consent of the Corporation and any such
underwriter, it will not make any offer relating to the Registrable Securities
that would constitute an Issuer Free Writing Prospectus.
5. BLACK-OUT PERIOD.
     (a) Anything in this Agreement to the contrary notwithstanding, subject to
the provisions of this Section 5, following the effectiveness of a Registration
Statement, the Corporation may direct the Holders in accordance with Section
5(b) to suspend sales of the Registrable Securities pursuant to a Registration
Statement for such times as the Corporation reasonably may determine is
necessary and advisable (but for no more than an aggregate of one-hundred
(120) days in any rolling twelve (12)-month period commencing on the Closing
Date (provided that no more than sixty (60) days of such one hundred twenty
(120) days may be as a result of the following events (after excluding the days
between the filing of any post-effective amendment to a registration statement
with the Commission as a result of such events through the day such
post-effective amendment is declared effective)) or for more than sixty
(60) days in any rolling 90-day period as a result of such events (after
excluding the days between the filing of any post-effective amendment to a
registration statement with the Commission as a result of such events through
the day such post-effective amendment is declared effective), if any of the
following events shall occur: (i) a majority of the members of the Board of
Directors of the Corporation shall have determined in good faith that (1) the
offer or sale of any Registrable

15



--------------------------------------------------------------------------------



 



Securities would materially impede, delay or interfere with any proposed
acquisition, merger, tender offer, business combination, corporate
reorganization, consolidation or other significant transaction involving the
Corporation, (2) after the advice of counsel, the sale of Registrable Securities
pursuant to the Registration Statement would require disclosure of material
non-public information not otherwise required to be disclosed under applicable
law, and (3) either (x) the Corporation has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Corporation or the Corporation’s ability to
consummate such transaction, or (z) the proposed transaction renders the
Corporation unable to comply with Commission requirements; (ii) a majority of
the members of the Board of Directors of the Corporation shall have determined
in good faith that (1) the Prospectus included in the Registration Statement
contains a material misstatement or omission as a result of an event that has
occurred subsequent to the date of such Prospectus and is continuing; and
(2) the disclosure of this material non-public information would be detrimental
to the Corporation; (iii) a majority of the members of the Board of Directors of
the Corporation shall have determined in good faith, after the advice of
counsel, that it is required by law, rule or regulation to supplement the
Registration Statement or file a post-effective amendment to the Registration
Statement in order to incorporate information into the Registration Statement
for the purpose of (1) including in the Registration Statement any Prospectus
required under Section 10(a)(3) of the Securities Act, (2) reflecting in the
Prospectus included in the Registration Statement any facts or events arising
after the effective date of the Registration Statement (or of the most-recent
post-effective amendment) that, individually or in the aggregate, represents a
fundamental change in the information set forth therein, or (3) including in the
Prospectus included in the Registration Statement any material information with
respect to the plan of distribution not disclosed in the Registration Statement
or any material change to such information; or (iv) a majority of the members of
the Board of Directors of the Corporation shall have determined to convert the
Resale Registration Statement on Form S-1 to a Resale Registration Statement on
Form S-3. In addition, the Corporation may direct the Holders in accordance with
Section 5(b) to suspend sales of the Registrable Securities pursuant to a
Registration Statement from time to time under Section 4(a)(ii) and
Section 4(c). Upon the occurrence of any such suspension under clauses (iii) or
(iv), the Corporation shall use its commercially reasonable efforts to cause the
Registration Statement to become effective or to promptly amend or supplement
the Registration Statement on a post-effective basis or to take such action as
is necessary to make resumed use of the Registration Statement compatible with
the Corporation’s best interests, as applicable, so as to permit the Holders to
resume sales of the Registrable Securities as soon as reasonably practicable.
     (b) In the case of an event that causes the Corporation to suspend the use
of a Registration Statement (a “Suspension Event”), the Corporation shall give
written notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Securities. The Holders shall not effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after they have received a Suspension Notice from the Corporation
and prior to receipt of an End of Suspension Notice (as defined below). If so
directed by the Corporation, each Holder will deliver to the Corporation (at the
expense of the Corporation) all copies other than permanent file copies then in
such Holder’s possession of the Prospectus covering the Registrable Securities
at the time of receipt of the Suspension Notice. The Holders may recommence
effecting sales of the Registrable Securities pursuant to the Registration
Statement (or such filings) following further notice to such effect (an “End of
Suspension

16



--------------------------------------------------------------------------------



 



Notice”) from the Corporation, which End of Suspension Notice shall be given by
the Corporation to the Holders in the manner described above promptly following
the conclusion of any Suspension Event and its effect. The Corporation shall not
be required to specify in the written notice to the Holders the nature of the
event giving rise to the suspension period. Holders hereby agree to hold in
confidence any communications in response to a notice of, or the existence of
any fact or any event giving rise to the suspension period.
     (c) Notwithstanding any provision herein to the contrary, if the
Corporation shall give a Suspension Notice pursuant to this Section 5, the
Corporation agrees that it shall extend the period of time during which the
applicable Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from the date of receipt by
the Holders of the Suspension Notice to and including the date of receipt by the
Holders of the End of Suspension Notice and copies of the supplemented and
amended Prospectus necessary to resume sales.
6. INDEMNIFICATION AND CONTRIBUTION.
     (a) The Corporation agrees to indemnify and hold harmless (i) each Holder
of Registrable Securities and any underwriter (as determined in the Securities
Act) for such Holder, (ii) each Person, if any, who controls (within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Exchange Act), any
such Person described in clause (i) (any of the Persons referred to in this
clause (ii) being hereinafter referred to as a “Controlling Person”), and
(iii) the respective officers, directors, partners, members, employees,
representatives and agents of any such Person or any Controlling Person (any
Person referred to in clause (i), (ii) or (iii) may hereinafter be referred to
as a “Purchaser Indemnitee”), to the fullest extent lawful, from and against any
and all losses, claims, damages, judgments, actions, reasonable out-of-pocket
expenses, and other liabilities (the “Liabilities”), including without
limitation and as incurred, reimbursement of all reasonable out-of-pocket costs
of investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Purchaser Indemnitee to the extent provided herein, joint or several, directly
or indirectly related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if the
Corporation shall have furnished to such Purchaser Indemnitee any amendments or
supplements thereto), or any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), or any preliminary Prospectus or any other document
prepared by or with the Corporation for use in selling the securities, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (i) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the
Corporation or any underwriter in writing by such Purchaser Indemnitee expressly
for use therein, (ii) any sales by any Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (iii) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if delivery is otherwise required. The
Corporation shall notify the Holders promptly of the institution, threat or
assertion of any claim, proceeding (including any

17



--------------------------------------------------------------------------------



 



governmental investigation), or litigation of which it shall have become aware
in connection with the matters addressed by this Agreement which involves the
Corporation or a Purchaser Indemnitee. The indemnity provided for herein shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Purchaser Indemnitee.
     (b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Corporation, each Person who
controls the Corporation within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act and the respective officers, directors,
partners, members, employees, representatives and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Corporation to each Purchaser Indemnitee, but only with reference to (i) untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such Holder
furnished to the Corporation in writing by such Holder expressly for use in any
Registration Statement or Prospectus, any amendment or supplement thereto, any
Issuer Free Writing Prospectus (or any amendment or supplement thereto) or any
preliminary Prospectus, (ii) any sales by such Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (iii) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if required. The liability of any Holder
pursuant to this subsection shall in no event exceed the gross proceeds received
by such Holder from sales of Registrable Securities giving rise to such
obligations.
     (c) If any Proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to subsection (a) or
(b) above, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”), in
writing of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party shall be
entitled to assume the defense thereof and retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and any
others the Indemnifying Party may reasonably designate in such proceeding and
shall pay the reasonable fees and expenses actually incurred by such counsel
related to such proceeding. Notwithstanding the foregoing, in any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party, unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed in writing to the contrary, (ii) the
Indemnifying Party failed within a reasonable time after notice of commencement
of the action to assume the defense and employ counsel reasonably satisfactory
to the Indemnified Party, (iii) the Indemnifying Party and its counsel do not
actively and vigorously pursue the defense of such action or (iv) the named
parties to any such action (including any impleaded parties), include both such
Indemnified Party and the Indemnifying Party, or any Affiliate of the
Indemnifying Party, and such Indemnified Party shall have been reasonably
advised by counsel that, either (x) there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party or such Affiliate of the Indemnifying Party or (y) a conflict
may exist between such Indemnified Party and the Indemnifying Party or such
Affiliate of the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to assume nor direct the defense of such action on

18



--------------------------------------------------------------------------------



 



behalf of such Indemnified Party, it being understood, however, that the
Indemnifying Party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel), for all such Indemnified Parties, which firm shall be designated in
writing by those Indemnified Parties who sold a majority of the Registrable
Securities sold by all such Indemnified Parties and any such separate firm for
the Corporation, the directors, the officers and such control Persons of the
Corporation as shall be designated in writing by the Corporation). The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent or if there is a final judgment for
the plaintiff, the Indemnifying Party agrees to indemnify any Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.
     (d) If the indemnification provided for in subsections (a) and (b) of this
Section 6 is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such subsections, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Party(ies) on the other
in connection with the statements or omissions that resulted in such
Liabilities, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Indemnifying Party(ies) and the Indemnified Party, as well as any
other relevant equitable considerations. The relative fault of the Corporation
on the one hand and any Purchaser Indemnitees on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Corporation or by such
Purchaser Indemnitees and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
     (e) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if such Indemnified Parties were treated as one entity for such purpose),
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d) above. The amount paid or payable by
an Indemnified Party as a result of any Liabilities referred to in Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable out-of-pocket legal or other expenses actually incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6, in no event shall a
Purchaser Indemnitee be required to contribute any amount in excess of the
amount

19



--------------------------------------------------------------------------------



 



by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Securities exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. For purposes of this
Section 6, each Person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) a Holder of
Registrable Securities shall have the same rights to contribution as such
Holder, as the case may be, and each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) the Corporation, and each officer, director, partner, member, employee,
representative and agent of the Corporation shall have the same rights to
contribution as the Corporation. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any Proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties, notify each party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 6 or otherwise, except to the extent that
any party is materially prejudiced by the failure to give notice. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act), shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
     (f) The indemnity and contribution agreements contained in this Section 6
will be in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties referred to above. The Purchaser
Indemnitees’ obligations to contribute pursuant to this Section 6 are several in
proportion to the respective number of securities sold by each of the Purchaser
Indemnitees hereunder and not joint.
7. LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS.
     From and after the date of this Agreement, the Corporation shall not,
without the prior written consent of Holders beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the
Corporation that would grant such holder registration rights senior to those
granted to the Holders hereunder with respect to Section 2(c)(ii).
8. MISCELLANEOUS.
     (a) Remedies. In the event of a breach by the Corporation of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein, or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Subject to Section 6, the Corporation agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall waive the defense that a remedy at law would be adequate.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written

20



--------------------------------------------------------------------------------



 



consent of the Corporation and Holders beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities. No amendment
shall be deemed effective unless it applies uniformly to all Holders.
Notwithstanding the foregoing, a waiver or consent to or departure from the
provisions hereof with respect to a matter that relates exclusively to the
rights of a Holder whose securities are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect, impair, limit or
compromise the rights of other Holders may be given by such Holder; provided
that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence.
     (c) Notices. All notices and other communications, provided for or
permitted hereunder shall be made in writing and delivered by facsimile (with
receipt confirmed), overnight courier or registered or certified mail, return
receipt requested, or e-mail (if an e-mail address is provided by a Holder):
     (i) if to a Stockholder, at the address given by the Stockholder on its
signature page hereto (or, if more recent, at an address contained in a written
notice from the Holder); and
     (ii) if to the Corporation at the offices of the Corporation at:
PostRock Energy Corporation
210 Park Avenue, Suite 2750
Oklahoma City, OK 73102
Attention: Chief Executive Officer
Telephone: (405) 702-7487
Facsimile: (405) 702-7756
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
hereto. The rights to cause the Corporation to register Registrable Securities
pursuant to this Agreement may be assigned by a Holder to a transferee or
assignee of Registrable Securities that (a) is a subsidiary, parent, general
partner, limited partner, member, or shareholder of a Holder, (b) is a Holder’s
family member or trust for the benefit of an individual Holder, (c) together
with its Affiliates, acquires in excess of 4,800 Series A Shares or 15,238,095
shares of Common Stock (as adjusted for splits and combinations), or (d) is an
Affiliate of such Holder, provided, however, that such transfer shall not be
effective for purposes of this Agreement until (i) the transferor shall furnish
to the Corporation written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned and (ii) such transferee shall agree to be subject to all
restrictions set forth in this Agreement. Each Holder agrees that any transferee
of any Registrable Securities shall be bound by Section 4(b) and Section 7,
whether or not such transferee expressly agrees to be bound.
     (e) Merger, Amalgamation, Consolidation, Etc. of the Corporation. If the
Corporation is a party to any merger, amalgamation, consolidation,
recapitalization, reorganization or otherwise pursuant to which the Registrable
Securities are converted into or exchanged for securities or the right to
receive securities of any other person (“Conversion

21



--------------------------------------------------------------------------------



 



Securities”), the issuer of such Conversion Securities shall assume (in a
writing delivered to all Holders) all obligations of the Corporation hereunder.
The Corporation will not effect any merger, amalgamation, consolidation,
recapitalization, reorganization or otherwise described in the immediately
preceding sentence unless the issuer of the Conversion Securities complies with
this Section 8(e).
     (f) Aggregation of Registrable Securities. All Registrable Securities held
or acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
     (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
     (k) Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto, in
respect of the subject matter contained herein.
     (l) Registrable Securities Held by the Corporation. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Corporation shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
     (m) Adjustment for Splits, etc. Wherever in this Agreement there is a
reference to a specific number of securities with respect to any Registrable
Securities, then upon the occurrence of any subdivision, combination, or
security dividend of such securities, the specific number of securities with
respect to any Registrable Securities so referenced in this Agreement shall

22



--------------------------------------------------------------------------------



 



automatically be proportionally adjusted to reflect the effect on the
outstanding securities of such class or series by such subdivision, combination,
or security dividend.
     (n) Survival. The indemnification and contribution obligations under
Section 6 of this Agreement shall survive the termination of the Corporation’s
obligations under Section 2 of this Agreement.
     (o) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court or arbitrator(s),
as the case may be, shall be entitled to recover its reasonable attorneys’ fees
in addition to any other available remedy.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  THE COMPANY:    
 
                POSTROCK ENERGY CORPORATION    
 
           
 
  By:   /s/ David Lawler    
 
  Name:  
 
David Lawler    
 
  Title:   President and Chief Executive Officer    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  STOCKHOLDERS:    
 
                WHITE DEER ENERGY L.P.    
 
           
 
  By:   Edelman & Guill Energy L.P., its general partner    
 
           
 
  By:   Edelman & Guill Energy Ltd., its general partner    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
     
 
Name: Thomas J. Edelman    
 
      Title: Director    
 
                Address for Notice:    
 
           
 
      c/o White Deer Energy L.P.    
 
           
 
      667 Madison Ave, 4th Floor    
 
      New York, New York 10065    
 
      Attention: Thomas J. Edelman    
 
      Facsimile: (212) 888-6877    
 
           
 
      and    
 
           
 
      700 Louisiana, Suite 4770    
 
      Houston, Texas 77002    
 
      Attention: James D. Bennett    
 
      Facsimile: (713) 581-6901    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  WHITE DEER ENERGY TE L.P.    
 
           
 
  By:   Edelman & Guill Energy L.P., its general partner    
 
           
 
  By:   Edelman & Guill Energy Ltd., its general partner    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
     
 
Name: Thomas J. Edelman    
 
      Title: Director    
 
                Address for Notice:    
 
           
 
      c/o White Deer Energy L.P.    
 
           
 
      667 Madison Ave, 4th Floor    
 
      New York, New York 10065    
 
      Attention: Thomas J. Edelman    
 
      Facsimile: (212) 888-6877    
 
           
 
      and    
 
           
 
      700 Louisiana, Suite 4770    
 
      Houston, Texas 77002    
 
      Attention: James D. Bennett    
 
      Facsimile: (713) 581-6901    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  WHITE DEER ENERGY FI L.P.    
 
           
 
  By:   Edelman & Guill Energy L.P., its general partner    
 
           
 
  By:   Edelman & Guill Energy Ltd., its general partner    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
     
 
Name: Thomas J. Edelman    
 
      Title: Director    
 
                Address for Notice:    
 
           
 
      c/o White Deer Energy L.P.    
 
           
 
      667 Madison Ave, 4th Floor    
 
      New York, New York 10065    
 
      Attention: Thomas J. Edelman    
 
      Facsimile: (212) 888-6877    
 
           
 
      and    
 
           
 
      700 Louisiana, Suite 4770    
 
      Houston, Texas 77002    
 
      Attention: James D. Bennett    
 
      Facsimile: (713) 581-6901    

Signature Page to Registration Rights Agreement

 